Appellant's October 19, 2012, motion was filed more than two
years after entry of the judgment of conviction on April 16, 2010. 2 Thus,
the motion was untimely and procedurally barred absent a demonstration
of good cause—cause for the delay and undue prejudice.           See NRS
34.726(1). Appellant did not attempt to provide cause for the delay.
Therefore, the district court did not err in denying the motion.
Accordingly, we
              ORDER the judgment of the district court AFFIRMED.




                                        Gibbons


                                                  L,e—eA 1/42    J.
                                        Douglas




cc:   Hon. Jennifer P. Togliatti, District Judge
      Gilberto Ramos
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      2 No   direct appeal was taken.




                                         2